MEMORANDUM & ORDER
GORTON, United States District Judge
This action was brought by the Boston Taxi Owners Association, Inc. and two individual Boston taxicab license owners, Sharon Ophir (as the personal representative of deceased plaintiff Raphael Ophir) and Joseph Pierre (collectively, “plaintiffs”) against the City of Boston (“the City”) and Boston Police Commissioner William Evans. Plaintiffs challenge the City’s regulations with respect to the registration and operation of vehicles providing transportation-for-hire services under the Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution.
After the Court allowed, in part, and denied, in part, Commissioner Evans’s motion to dismiss, defendant appealed the Court’s ruling denying him qualified immunity on plaintiffs’ one remaining claim. Currently before the Court is defendant’s motion to stay the proceedings in the District Court pending resolution of his appeal by the First Circuit Court of Appeals.
The United States Supreme Court has held that a denial of qualified immunity, either at the motion to dismiss stage or at the summary judgment stage, is immediately appealable. Behrens v. Pelletier, 516 U.S. 299, 116 S.Ct. 834, 839-40, 133 L.Ed.2d 773 (1996). Both the Supreme Court and the First Circuit Court of Appeals have noted the importance of a government officer’s right, through qualified immunity,
*341not merely to avoid “standing trial,” but also to avoid the burdens of “such pretrial matters as discovery ..., as ‘[inquiries of this kind can be peculiarly disruptive of effective government.’ ”
Id. (quoting Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985)).
Commissioner Evans argues that a stay is necessary to effectuate such protection, citing Hegarty v. Somerset County, 25 F.3d 17 (1st Cir.1994). In Hegarty, the First Circuit found a stay of discovery to be mandatory for the duration of the appellate court’s consideration of the appeal of a denial of qualified immunity. Id at 18. The court, however, qualified its holding in two respects. It cautioned that a stay is required only “so long as the appeal is non-frivolous,” id. and noted that it may not be necessary where the plaintiff seeks injunctive relief as to which a defense of qualified immunity is immaterial, id. at 18 n. 2. In support, the court cited Lugo v. Alvarado, 819 F.2d 5 (1st Cir.1987).
In Lugo, the First Circuit affirmed the district court’s denial of a motion to stay discovery while the district court considered a motion for summary judgment based on qualified immunity. Id. at 5. It concluded that “equitable claims stand on a different footing than damage claims” because qualified immunity applies only to claims for money damages against government officials in their personal capacities. Id. at 7. Because the plaintiffs in that case had requested both money damages and injunctive relief, discovery on the substantive claims would occur regardless of the Court’s ruling on defendant’s qualified immunity claim. Accordingly, the stay would not shield the defendant from unnecessary litigation.
Plaintiffs here assert that a stay would be similarly futile because they have requested injunctive relief as well as damages. They note that Commissioner Evans has appealed the Court’s decision only with respect to qualified immunity. Plaintiffs’ claim for injunctive relief against Commissioner Evans is not, therefore, on appeal. Consequently, even if the First Circuit were to reverse the Court’s qualified immunity decision, the suit would go forward and Commissioner Evans would be subject to discovery on plaintiffs’ equal protection claim.
A stay is not warranted as a matter of right. Nken v. Holder, 556 U.S. 418, 427, 129 S.Ct. 1749, 173 L.Ed.2d 550 (2009) (citing Virginian Ry. Co. v. United States, 272 U.S. 658, 672, 47 S.Ct. 222, 71 L.Ed. 463 (1926)). An analysis of the suitability of a stay is, therefore, required in this case. The Supreme Court has outlined a framework for assessing a motion to stay which balances four factors:
(1) whether the stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties interested in the proceeding; and (4) where the public interest lies.
Nken v. Holder, 556 U.S. 418, 426, 129 S.Ct. 1749, 173 L.Ed.2d 550 (2009) (quoting Hilton v. Braunskill, 481 U.S. 770, 776, 107 S.Ct. 2113, 95 L.Ed.2d 724 (1987)). The first two factors weigh most heavily. Id. at 434, 129 S.Ct. 1749. The party requesting the stay bears the burden of establishing that the balance of those factors warrants the requested relief. I& at 433-34, 129 S.Ct. 1749.
As to the likelihood of success, the party requesting a stay must show “more than a mere possibility of relief’ on appeal. Id. at 434, 129 S.Ct. 1749. Defendant “need not persuade the court that is it likely to be reversed on appeal,” but. the appeal must “raise serious and difficult questions of law in an area where the law *342is somewhat unclear.” Canterbury Liquors & Pantry v. Sullivan, 999 F.Supp. 144, 150 (D.Mass.1998). While the Commissioner has not ■ convinced the Court that he is likely to succeed in his appeal with respect to qualified' immunity, the constitutional issue in this case is neither elementary nor well-established.
Defendant cannot, however,’ demonstrate that he will be irreparably harmed absent a stay of the proceedings. As discussed above, because this case involves claims against Commissioner Evans for both money damages and equitable relief, the case will, proceed regardless of the First Circuit’s decision on the qualified immunity issue. Defendant will suffer no substantial harm from proceeding directly with the case rather than waiting for the qualified immunity issue to be resolved on appeal.
Furthermore, the third and fourth factors dissuade this Court from a stay as well. In its analysis of plaintiffs’ second motion for a preliminary injunction, the Court noted that plaintiffs face a growing potential for irreparable harm due to ongoing developments in the transportation-for-hire industry. Staying this case would result in a delay of the resolution of the show cause order entered by the Court in relation to that motion, which could cause further injury to plaintiffs. Boston Taxi Owners Ass’n, Inc. v. City of Boston, No. 15-cv-10100, 2016 WL 1274531, at *16 (D.Mass. Mar. 31, 2016). Moreover, given that the case will proceed irrespective of the outcome of defendant’s appeal, staying the proceedings will not promote the broader goal of the Supreme Court’s qualified immunity jurisprudence, which is to help shield government officers from unnecessary litigation. Accordingly, the public interest would not be served by a stay.
Because Commissioner Evans cannot show irreparable harm and the balance of the other factors weighs against staying the proceedings, defendant’s motion for a stay will be denied.
ORDER
In accordance with the foregoing, defendant Evans’s motion to stay the District Court proceedings (Docket No. 70) is DENIED.
So ordered.